     Case 1:20-cv-00717-CCC-MA Document 68 Filed 03/02/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HILTON MINCY,                           :   CIVIL ACTION NO. 1:20-CV-717
                                        :
                 Plaintiff              :   (Judge Conner)
                                        :
           v.                           :
                                        :
TOM WOLF, et al.,                       :
                                        :
                 Defendants             :

                                    ORDER

     AND NOW, this 2nd day of March, 2021, for the reasons set forth in the

court’s memorandum of the same date, it is hereby ORDERED that:

     1.    Plaintiff’s motion for leave to file the second amended complaint (Doc.
           44) is GRANTED.

     2.    The Clerk of Court is directed to file the second amended complaint as
           a new and separate docket entry (Doc. 54) entitled the “Second
           Amended Complaint.”

     3.    Defendants Wolf and Levine are DISMISSED WITHOUT
           PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

     4.    The pending motions identified in the court’s memorandum (Docs. 13,
           21, 27, 28, 31, 39, 41, 47) shall be DENIED AS MOOT for the reasons set
           forth therein.

     5.    Defendants shall respond to the second amended complaint within the
           time specified by Federal Rule of Civil Procedure 15(a)(3).



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania
